      Case: 3:20-cv-00244-MJN Doc #: 23 Filed: 03/25/21 Page: 1 of 2 PAGEID #: 743




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

STEVEN KAUTZ,

         Plaintiff,                                     Case No. 3:20-cv-244

vs.

COMMISSIONER OF SOCIAL SECURITY,                        District Judge Michael J. Newman

         Defendant.


                                             ORDER


         This Social Security case is before the Court upon attorney Caroline H. Gentry’s recent

Notice of Appearance on Plaintiff’s behalf. Doc. No. 21. In light of attorney Gentry’s appearance,

and in the interests of justice, the Court finds it necessary for the parties to submit a new set of

briefs. Attorney Gentry shall have the opportunity to review the administrative record and submit

a second Statement of Errors. The Commissioner will then have an opportunity to respond to any

Statement of Errors attorney Gentry files, and Plaintiff will thereafter by given an opportunity to

reply. At the conclusion of briefing by the parties, the Court will consider Plaintiff’s pro se

Statement of Errors (doc. no. 17) and all filings by the parties’ counsel.

         It is hereby ORDERED that Plaintiff’s second Statement of Errors is due by May 7, 2021.

The case will thereafter proceed as required by the Court’s Seventh Amended General Order No.

11 and S.D. Ohio Civ. R. 8.1. The existing briefing schedule (doc. no. 20) is, accordingly,

VACATED, and Plaintiff’s motion for an extension of time to file a reply brief (doc. no. 22) is

DENIED AS MOOT.
   Case: 3:20-cv-00244-MJN Doc #: 23 Filed: 03/25/21 Page: 2 of 2 PAGEID #: 744




       Prior to filing a memorandum in opposition to Plaintiff’s Statement of Errors, the

Commissioner is ORDERED to reconsider whether remand is appropriate and, if so, shall file a

motion for remand in lieu of a memorandum in opposition.

       IT IS SO ORDERED.


Date: 03/24/2021                                 s/ Michael J. Newman
                                                 Hon. Michael J. Newman
                                                 United States District Judge




                                             2
